DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 11/19/2020. Claims 1-3, 5-9, 11-15, and 17-18 are considered in this office action. Claims 1-3, 7-9, 13-15, and 17 have been amended. Claims 4, 10, and 16 have been cancelled. Claims 1-3, 5-9, 11-15, and 17-18 are pending examination. Objections to claims 1, 7, and 13 and the 35 U.S.C. 112(b) rejections to claims 1-18 have been withdrawn in light of the instant amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Claim 1 is directed to an improvement in computer functionality because it allows a computer (i.e., a path generation system) to perform a function that it could not previously perform of providing safe navigation paths for vehicles
Examiner provides no evidence that any limitations are “well-understood, routine and conventional activities previously known in the art”
Claim 1 recites “something more” than an abstract idea as it recites a specific technological solution to the technological problem of generating a safe navigation path for navigating a vehicle
None of the cited references teach the amended limitations of the independent claims

	
Applicant's arguments filed A.-D. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that claim 1 is directed to an improvement in computer functionality because it allows a computer (i.e., a path generation system) to perform a function that it could not previously perform of providing safe navigation paths for vehicles, Examiner respectfully disagrees. While the instant specification explicitly sets forth an improvement of providing a smooth navigation for the vehicle by minimizing jerks while driving the vehicle in Par. [0068], it does so in a conclusory manner as a bare assertion of an improvement without the detail necessary to be 
“receiving…a reference path and boundaries of a road from one or more map related applications”, which can be performed by a human using a physical aid such as pen and paper
“determining…a plurality of determined boundary points from a plurality of proposed boundary points positioned along a boundary selected from the left-side boundary and the right-side boundary”, which can be performed by a human using a physical aid such as pen and paper
“identifying…a tangent for each of the plurality of proposed boundary points along the selected boundary, wherein each of the plurality of proposed boundary points is positioned between a different pair of adjacent determined boundary points of the plurality of determined boundary points”, which can be performed by a human using a physical aid such as pen and paper
“projecting…a plurality of lines each being perpendicular to the corresponding tangent of each of the plurality of proposed boundary points until each of the perpendicular lines reaches other boundary”, which can be performed by a human using a physical aid such as pen and paper
“identifying…a centre point on each perpendicular line”, which can be performed by a human using a physical aid such as pen and paper
“generating…the safe navigation path by connecting each centre point using one or more curve fitting methods”, which can be performed by a human using a physical aid such as pen and paper

	Even when viewed as a whole, the claim itself does not reflect the disclosed improvement in technology and none of the limitations address the stated improvement of minimizing jerks while driving the vehicle aside from a generic conclusory statement. Additionally, the claims do not purport to improve computer capabilities. In order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation and a claim whose entire scope can be performed mentally cannot be said to improve computer technology (see MPEP 2106.05(a)). Further, the claims amount to the recitation of a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. The use of the recited processor and memory is not integral to achieve performance of the method and does not play a significant part in permitting the claimed method to be performed, and functions solely as an obvious mechanism for permitting a solution to be achieved more quickly (see MPEP 2106.05(b) and 2106.05(f)). Therefore, Examiner maintains that claim 1 is not directed to an improvement in computer functionality and recites computer functions that can be performed mentally.
Regarding Applicant’s argument B. that Examiner provides no evidence that any limitations are “well-understood, routine and 
Regarding Applicant’s argument C. that claim 1 recites “something more” than an abstract idea as it recites a specific technological solution to the technological problem of generating a safe navigation path for navigating a vehicle, Examiner respectfully disagrees. If it is asserted that the invention improves upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification and the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. In the instant case, the specification explicitly sets to the recitation of a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP 2016.05(a)). In the instant case, the use of the recited processor and memory is not integral to achieve performance of the method and does not play a significant part in permitting the claimed method to be performed, and 
Applicant’s argument D. with respect to the independent claims pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2 and 8, it is unclear how one would determine the plurality of determined boundary points based on generation of one or more line segments on the selected boundary. Therefore, claims 2 and 8 are rendered indefinite. The claim provides no indication how one would determine the plurality of determined boundary points “based proposed boundary point which is detected to be a determined boundary point when the segment complies with certain thresholds. The instant specification appears to teach detecting a proposed boundary point is a determined boundary point when a line segment generated between a first boundary point and the proposed boundary point meets certain thresholds. However, the language of claims 2 and 8 does not convey this and merely states “the plurality of determined boundary points are determined based on generation of one or more line segments”. Therefore, claims 2 and 8 are rendered indefinite.
	Claims 3 and 9 are rejected based on rejected base claims 2 and 8, respectively, for the same rational as recited above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, 11-15, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claim(s) regarding subject 

STEP 1: STATUTORY CATEGORIES
Claims 1-3, 5-9, 11-15, and 17-18 fall into at least one of the four statutory subject matter categories.

STEP 2A: JUDICIAL EXCEPTIONS
PRONG 1: RECITATION OF A JUDICIAL EXCEPTION
The claim(s) recite(s):
Claim 1 lines 3-5, claim 7 lines 6-7, and claim 13 lines 4-5 “receiving…a reference path…from one or more map related applications” recite an abstract idea belonging to the grouping of mental processes which can be performed by a human using a physical aid such as pen and paper
Claim 1 lines 11-12, claim 7 lines 14-15, and claim 13 lines 11-12 “determining…a plurality of determined boundary points from a plurality of proposed boundary points positioned along a boundary” recite an abstract idea belonging to the grouping of mental processes which can be performed by a human using a physical aid such as pen and paper
Claim 1 lines 18-19, claim 7 lines 20-21, and claim 13 lines 17-18 “identifying…a tangent for each of the plurality of proposed boundary points along the selected boundary” 
Claim 1 line 22, claim 7 line 25,and claim 13 line 21 “projecting…a plurality of lines” recite an abstract idea belonging to the grouping of mental processes which can be performed by a human using a physical aid such as pen and paper
Claim 1 lines 25-26, claim 7 line 28, and claim 13 line 24 “identifying…a centre point on each perpendicular line” recite an abstract idea belonging to the grouping of mental processes which can be performed by a human using a physical aid such as pen and paper
Claim 1 lines 27-28, claim 7 line 29, and claim 13 line 25 “generating…the safe navigation path by connecting each centre point” recite an abstract idea belonging to the grouping of mental processes which can be performed by a human using a physical aid such as pen and paper
Claim 14 line 3 “selecting a first proposed boundary point and a second proposed boundary point” recites an abstract idea belonging to the grouping of mental processes which can be performed by a human using a physical aid such as pen and paper
Claim 14 line 5 “identifying a reference line segment” recites an abstract idea belonging to the grouping of mental processes which can be performed by a human using a physical aid such as pen and paper
Claim 14 lines 7-8 “identifying a line segment
Claim 14 lines 11-16 “determining the third proposed boundary point as a determined boundary point of the line segment if an angle…is greater than a pre-defined segment inclination threshold or if a distance…is greater than a pre-defined segment length threshold” recites an abstract idea belonging to the grouping of mental processes which can be performed by a human using a physical aid such as pen and paper
Claim 17 line 4 “identifying a plurality of line segments” recites an abstract idea belonging to the grouping of mental processes which can be performed by a human using a physical aid such as pen and paper
Claim 17 line 6 “projecting a plurality of lines” recites an abstract idea belonging to the grouping of mental processes which can be performed by a human using a physical aid such as pen and paper
PRONG 2: INTEGRATION INTO A PRACTICAL APPLICATION
The additional element(s) recited in the claim(s) beyond the judicial exception are a processor and a memory. The claims recite implementing, on a generic computer, the abstract idea in the category of mental processes of receiving data, selecting data based on a certain condition, identifying characteristics of or elements related to the data, and generating data based on a particular calculation or relationship of the selected data. Simply adding computer components to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more (see MPEP 2106.05(f)). The additional element(s) do not integrate the judicial The additional elements amount to the recitation of a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. The use of the recited processor and memory is not integral to achieve performance of the method and does not play a significant part in permitting the claimed method to be performed, and functions solely as an obvious mechanism for permitting a solution to be achieved more quickly (see MPEP 2106.05(b) and 2106.05(f)).

STEP 2B: INVENTIVE CONCEPT/SIGNIFICANTLY MORE
The additional elements recited in the claim(s) are not sufficient to amount to significantly more than the judicial exception because while the instant specification explicitly sets forth an improvement of providing a smooth navigation for the vehicle by minimizing jerks while driving the vehicle in Par. [0068], it does so in a conclusory manner as a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art. Even when viewed as a whole, the claims themselves do not reflect the disclosed improvement in technology and none of the limitations address the stated improvement of minimizing jerks while driving the vehicle aside from a generic conclusory statement. Additionally, the claims do not purport to improve computer capabilities. In order for a method claim to improve computer amount to the recitation of a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. The use of the recited processor and memory is not integral to achieve performance of the method and does not play a significant part in permitting the claimed method to be performed, and functions solely as an obvious mechanism for permitting a solution to be achieved more quickly (see MPEP 2106.05(b) and 2106.05(f)). 

Based on the above analysis, claims 1-3, 5-9, 11-15, and 17-18 are not eligible subject matter and are rejected under 35 U.S.C 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, 11-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faizal et al. ("Virtual Mid-Line Detection on Curve Road for User Guidance Using Simulation Model," 2009 International Conference on Computer Technology and Development, Kota Kinabalu, 2009, pp. 24-27.) in view of Meuleau (US 2015/0345959 A1) in view of Liu et al. ("A smart map representation for autonomous vehicle navigation," 2015 12th International Conference on Fuzzy Systems and Knowledge Discovery (FSKD), Zhangjiajie, 2015, pp. 2308-2313, doi: 10.1109/FSKD.2015.7382313.), and further in view of Chojnacki et al. (US 6,674,434 B1).
Regarding claim 1, Faizal teaches “A method for generating a safe navigation path for a vehicle (Abstract lines 1-3 teaches a mid-line detection system on curve road as guidance for drivers to stay center in road-lane they are currently on), the method comprising: determining, by the path generation system, a plurality of determined boundary points positioned along a boundary selected from the left-side boundary and the right-side boundary (Pg. 26 Section II.C. Par. 2 lines 1-2 and Fig. 3 teach detection points on the left and right lane boundaries); identifying, by the path generation system, a tangent for each of the plurality of proposed boundary points along the selected boundary, wherein each of the plurality of proposed boundary points is positioned between a different pair of adjacent determined boundary points of the plurality of determined boundary points (Abstract lines 4-5 and Fig. 3 teach detecting the tangent for each detection point on the road boundary, where the point is between two other detection boundary points), projecting, by the path generation system, a plurality of lines each being perpendicular to the corresponding tangent of each of the plurality of proposed boundary points until each of the perpendicular lines reaches other boundary (Pg. 26 Section III.C. Par. 2 lines 3-5 and Fig. 3 teach obtaining a normal (projecting a perpendicular line) to the tangent of each of the boundary points that extends to the other boundary); identifying, by the path generation system, a centre point on each perpendicular line; and generating, by the path generation system, the safe navigation path by connecting each centre point using one or more curve fitting methods, wherein the safe navigation path is used by the path generation system for navigating the vehicle with minimization of jerks (Abstract lines 7-10 and Fig. 3 teach getting a mid-point for the curve road at each line normal (perpendicular) to the tangent in order to detect and draw (connect each centre point) a virtual mid-line used as guidance for drivers (generates safe navigation path); and Pg. 24 Section I Par. 5 lines 1-9 teaches using B-spline algorithm combined with generalized method of Hough Transform (curve fitting methods) to model the arbitrary shape of the road and offer a vision based system of virtual mid-line)”, however Faizal does not explicitly teach “receiving, by a path generation system comprising a processor and a memory, a reference path and boundaries of a road from one or more map related applications that provide static maps generated using Light Detection and Ranging (LIDAR), wherein the boundaries include a left-side boundary and a right-side boundary, and wherein the reference path connects a source point and a destination point on the road and is confined between the left-side boundary and the right-side boundary, and wherein the reference path is obtained using one of Dijkstra’s method and A-star method upon receiving the source point and the destination point”; and determining a plurality of determined boundary points “from a plurality of proposed boundary points” and “wherein the selected boundary is a continuous accumulation of the plurality of proposed boundary points”.
	From the same field of endeavor, Meuleau teaches “receiving, by a path generation system comprising a processor and a memory (Par. [0021] lines 2-6 teaches the trajectory planning system includes a processor operable to execute instructions stored on a computer readable storage device (memory)), a reference path and boundaries of a road from one or more map related applications, wherein the boundaries include a left-side boundary and a right-side boundary, and wherein reference path connects a source point and a destination point on the road and is confined between the left-side boundary and the right-side boundary (Par. [0026] lines 1-5 and 7-10 teaches the roadway is represented by a central track (reference path) that extends from a start position (source point) to a goal position (destination point) and the central track (reference path) positioned midway between a left edge line and a right edge line which can be positions on the road that define boundaries for the acceptable position of the vehicle, and Par. [0020] lines 5-7 teaches a navigation system that obtains mapping and route information either locally stored at the vehicle or accessed remotely (i.e. map related applications)), and wherein the reference path is obtained using one of Dijkstra’s method and A-star method upon receiving the source point and the destination point (Par. [0033] lines 10-12 teaches using Djikstra’a algorithm to determine a trajectory from the start position to the goal position)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Faizal to incorporate the teachings of Meuleau to include in the method taught by Faizal receiving, by a system comprising a processor and a memory, from map related applications a reference path using Dijkstra’s algorithm from a start point to an end point and road boundaries between which the reference path is confined as taught by Meuleau.
	The motivation for doing so would be to determine and optimize a trajectory for the vehicle (Meuleau, Par. [0021] lines 4-5).
	However, the combination of Faizal and Meuleau above does not explicitly teach the map related applications “provide static maps generated using Light Detection and Ranging (LIDAR)”; and determining a plurality of determined boundary points “from a plurality of proposed boundary points” and “wherein the selected boundary is a continuous accumulation of the plurality of proposed boundary points”.
	From the same field of endeavor, Liu teaches the map related applications “provide static maps generated using Light Detection and Ranging (LIDAR) (Abstract, lines 8-10 teaches a highly detailed map database generated based on LIDAR high precision maps; and Pg. 2313 Section V Par. 1 lines 3-5 teaches the highly detailed maps representing the static traffic environment)”.

	The motivation for doing so would be to provide a map that represents both the geometrical and topological information of the traffic environment and provides an efficient way for an intelligent vehicle to pass an intersection in a safe and reasonable way (Liu, Abstract lines 6-8 and 11-14).
	However, the combination of Faizal, Meuleau, and Liu above does not explicitly teach determining a plurality of determined boundary points “from a plurality of proposed boundary points” and “wherein the selected boundary is a continuous accumulation of the plurality of proposed boundary points”.
	From the same field of endeavor, Chojnacki teaches determining a plurality of determined boundary points “from a plurality of proposed boundary points” and “wherein the selected boundary is a continuous accumulation of the plurality of proposed boundary points (Col. 15 lines 40-45 and Col. 16 lines 19-24 and 52-67 teaches a shape point generation algorithm that evaluates a series of smoothed fused point data points (continuous accumulation of a plurality of proposed points) and successively evaluates the distance to an intermediate point to a line connecting two points to select proto-shape points 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Faizal, Meuleau, and Liu to incorporate the teachings of Chojnacki to determine the plurality of determined boundary points taught by the combination of Faizal, Meuleau, and Liu from a plurality of proposed boundary points, wherein the boundary is a continuous accumulation of the proposed boundary points as taught by Chojnacki.
	The motivation for doing so would be to sufficiently approximate the road shape (Cojnacki, Col. 16 lines 61-62).
Regarding claim 2, the combination of Faizal, Meuleau, Liu, and Chojnacki teaches all the limitations of claim 1 above, and further teaches “wherein the plurality of determined boundary points are determined based on generation of one or more segments on the selected boundary (Chojnacki, Fig. 16A-E and Col. 15 lines 40-45 teach a shape point generation algorithm that evaluates a series of smoothed fused data points, Col. 16 lines 19-24 and 52-67 teaches successively evaluating the distance of intermediate points to a line connecting two points and when the distance to an intermediate point exceeds a threshold distance the immediately previous data point in the series is selected (determined) as a proto-shape point (determined boundary point) so that a straight line (segment) between the first point and the proto-shape point sufficiently approximates the road shape, and Col. 17 lines 19-21 teaches the selected proto-shape point is used as 
Regarding claim 3, the combination of Faizal, Meuleau, Liu, and Chojnacki teaches all the limitations of claim 2 above, and further teaches “wherein each line segment from the one or more line segments comprises a proposed boundary point which is detected to be a determined boundary point, when the line segment complies with at least a pre-defined segment length threshold and a pre-defined segment inclination threshold, wherein the determine boundary point is the proposed boundary point at which an angle between a reference line segment and the line segment is greater than a pre-defined segment inclination threshold (Chojnacki, Col. 16 lines 52-67 teaches selecting a point as a proto-shape point (boundary point at end of segment) only when the distances between the intermediate points and the line between the first point and the proto-shape point (segment) are less than a threshold (predefined segment length threshold), and Col. 15 lines 40-47 teaches a shape point generation algorithm evaluates whether each smooth fused data point deviates enough from a straight line generated from a previous data point (i.e. an angle between the line generated from a previous data point is greater than a threshold) so that a shape point corresponding to the data point being evaluated should be included in the database)”.
Regarding claim 5, the combination of Faizal, Meuleau, Liu, and Chojnacki teaches all the limitations of claim 1 above, and further teaches “wherein the identified tangent is parallel to a line segment generated between the adjacent determined boundary points (Faizal, 
Regarding claim 6, the combination of Faizal, Meuleau, Liu, and Chojnacki teaches all the limitations of claim 1 above, and further teaches “providing, by the path generation system, the generated safe navigation path to a navigation module associated with the path generation system for navigating the vehicle (Meuleau, Par. [0022] lines 1-12 teaches the trajectory planning system of the vehicle determining and optimizing a trajectory for the vehicle and outputting to the appropriate control system signals operable to control the vehicle to follow the determined optimized trajectory)”.
Regarding claim 7, Faizal teaches “A path generation system for generating a safe navigation path for a vehicle (Abstract lines 1-3 teaches a mid-line detection system on curve road as guidance for drivers to stay center in road-lane they are currently on), the path generation system comprising: instructions to: determine a plurality of determined boundary points positioned along a boundary selected from the left-side boundary and the right-side boundary (Pg. 26 Section II.C. Par. 2 lines 1-2 and Fig. 3 teach detection points on the left and right lane boundaries); identify a tangent each of the plurality of proposed boundary points along the selected boundary, wherein each of the plurality of proposed boundary points is positioned between a different pair of adjacent determined boundary points of the plurality of determined boundary points (Abstract lines 4-5 and Fig. 3 teach detecting the tangent for detected point on the road boundary, where the point is between two other detected boundary points); project a plurality of lines each being perpendicular to the corresponding tangent of each of the plurality of proposed boundary points until each of the perpendicular lines reaches other boundary (Pg. 26 Section III.C. Par. 2 lines 3-5 and Fig. 3 teach obtaining a normal (projecting a perpendicular line) to the tangent of the boundary points that extends to the other boundary); identify a centre point on each perpendicular line, and generate the safe navigation path by connecting each centre point using one or more curve fitting methods, wherein the safe navigation path is used by the path generation system for navigating the vehicle with minimization of jerks (Abstract lines 7-10 and Fig. 3 teach getting a mid-point for the curve road at each line normal (perpendicular) to the tangent in order to detect and draw (connect each centre point) a virtual mid-line used as guidance for drivers (generates safe navigation path); and Pg. 24 Section I Par. 5 lines 1-9 teaches using B-spline algorithm combined with generalized method of Hough Transform (curve fitting methods) to model the arbitrary shape of the road and offer a vision based system of virtual mid-line)”, however Faizal does not explicitly teach “a memory that stores instructions; and a processor that is coupled to the memory and configured to execute the instructions to: receive a reference path and boundaries of a road from one or more map related applications that provide static maps generated using Light Detection and Ranging (LIDAR), wherein the boundaries include a left-side boundary and a right-side boundary, and wherein the reference path connects a source and a destination on the road and is confined between the left-side boundary and the right-side boundary, and wherein the reference path is obtained using one of Dijkstra’s method and A-star method upon receiving the source point and the destination point”; and the plurality of boundary points is determined “from a plurality of proposed boundary points” and “wherein the selected boundary is a continuous accumulation of the plurality of proposed boundary points”.
	From the same field of endeavor, Meuleau teaches “a memory that stores instructions; and a processor that is coupled to the memory and configured to execute the instructions (Par. [0021] lines 2-6 teaches the trajectory planning system includes a processor operable to execute instructions stored on a computer readable storage device (memory)) to: receive a reference path and boundaries of a road from one or more map related applications, wherein the boundaries include a left-side boundary and a right-side boundary, and wherein the reference path connects a source and a destination on the road and is confined between the left-side boundary and the right-side boundary (Par. [0026] lines 1-5 and 7-10 teaches the roadway is represented by a central track (reference path) that extends from a start position (source point) to a goal position (destination point) and the central track (reference path) positioned midway between a left edge line and a right edge line which can be positions on the road that define boundaries for the acceptable position of the vehicle, and Par. [0020] lines 5-7 teaches a navigation system that obtains mapping and route , and wherein the reference path is obtained using one of Dijkstra’s method and A-star method upon receiving the source point and the destination point (Par. [0033] lines 10-12 teaches using Djikstra’a algorithm to determine a trajectory from the start position to the goal position)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Faizal to incorporate the teachings of Meuleau to include in the system taught by Faizal a processor and a memory that receives from one or more sources a reference path using Dijkstra’s algorithm from a start point to an end point and road boundaries between which the reference path is confined as taught by Meuleau.
	The motivation for doing so would be to determine and optimize a trajectory for the vehicle (Meuleau, Par. [0021] lines 4-5).
	However, the combination of Faizal and Meuleau above does not explicitly teach the map related applications “provide static maps generated using Light Detection and Ranging (LIDAR)”; and determining a plurality of determined boundary points “from a plurality of proposed boundary points” and “wherein the selected boundary is a continuous accumulation of the plurality of proposed boundary points”.
	From the same field of endeavor, Liu teaches the map related applications “provide static maps generated using Light Detection and Ranging (LIDAR) (Abstract, lines 8-10 teaches a highly detailed map database generated based on LIDAR high precision maps; and Pg. 2313 .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Faizal and Meuleau to incorporate the teachings of Liu to have the map related applications taught by the combination of Faizal and Meuleau provide static maps generated using LIDAR as taught by Liu.
	The motivation for doing so would be to provide a map that represents both the geometrical and topological information of the traffic environment and provides an efficient way for an intelligent vehicle to pass an intersection in a safe and reasonable way (Liu, Abstract lines 6-8 and 11-14).
	However, the combination of Faizal, Meuleau, and Liu above does not explicitly teach determining a plurality of determined boundary points “from a plurality of proposed boundary points” and “wherein the selected boundary is a continuous accumulation of the plurality of proposed boundary points”.
	From the same field of endeavor, Chojnacki teaches determining a plurality of determined boundary points “from a plurality of proposed boundary points” and “wherein the selected boundary is a continuous accumulation of the plurality of proposed boundary points (Col. 15 lines 40-45 and Col. 16 lines 19-24 and 52-67 teaches a shape point generation algorithm that evaluates a series of smoothed fused point data points (continuous accumulation of a plurality of proposed points) and successively evaluates the distance to an intermediate 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Faizal, Meuleau, and Liu to incorporate the teachings of Chojnacki to determine the plurality of determined boundary points taught by the combination of Faizal, Meuleau, and Liu from a plurality of proposed boundary points, wherein the boundary is a continuous accumulation of the proposed boundary points as taught by Chojnacki.
	The motivation for doing so would be to sufficiently approximate the road shape (Cojnacki, Col. 16 lines 61-62).
Regarding claim 8, the combination of Faizal, Meuleau, Liu, and Chojnacki teaches all the limitations of claim 7 above, and further teaches “wherein the processor determines the plurality of determined boundary points based on generation of one or more line segments on the selected boundary (Chojnacki, Fig. 16A-E and Col. 15 lines 40-45 teach a shape point generation algorithm that evaluates a series of smoothed fused data points, Col. 16 lines 19-24 and 52-67 teaches successively evaluating the distance of intermediate points to a line connecting two points and when the distance to an intermediate point exceeds a threshold distance the immediately previous data point in the series is selected (determined) as a proto-shape point (boundary point) so that a straight line (segment) between the first point and the proto-shape point sufficiently approximates the road shape, and 
Regarding claim 9, the combination of Faizal, Meuleau, Liu, and Chojnacki teaches all the limitations of claim 8 above, and further teaches “wherein each line segment from the one or more line segments comprises a proposed boundary point which is detected to be a determined boundary point, when the line segment complies with at least a pre-defined segment length threshold and a pre-defined segment inclination threshold, wherein the determine boundary point is the proposed boundary point at which an angle between a reference line segment and the line segment is greater than a pre-defined segment inclination threshold (Chojnacki, Col. 16 lines 52-67 teaches selecting a point as a proto-shape point (boundary point at end of segment) only when the distances between the intermediate points and the line between the first point and the proto-shape point (segment) are less than a threshold (predefined segment length threshold), and Col. 15 lines 40-47 teaches a shape point generation algorithm evaluates whether each smooth fused data point deviates enough from a straight line generated from a previous data point (i.e. an angle between the line generated from a previous data point is greater than a threshold) so that a shape point corresponding to the data point being evaluated should be included in the database)”.
Regarding claim 11, the combination of Faizal, Meuleau, Liu, and Chojnacki teaches all the limitations of claim 7 above, and further teaches “wherein the identified tangent is parallel to a line segment generated between the adjacent determined boundary points (Faizal, Fig. 3 shows a tangent line that would be parallel to a line between the adjacent boundary points) (Meuleau, Col. 23 lines 61-64 teaches the tangent of the curvature is approximated by determining a straight line between two adjacent proto-shape points (determined boundary points))”.
Regarding claim 12, the combination of Faizal, Meuleau, Liu, and Chojnacki teaches all the limitations of claim 7 above, and further teaches “wherein the processor is further configured to provide the generated safe navigation path to a navigation module associated with the path generation system for navigating the vehicle (Meuleau, Par. [0022] lines 1-12 teaches the trajectory planning system of the vehicle determining and optimizing a trajectory for the vehicle and outputting to the appropriate control system signals operable to control the vehicle to follow the determined optimized trajectory)”.
Regarding claim 13, Faizal teaches “A non-transitory computer readable medium including instructions stored thereon (Abstract lines 1-3 teaches a mid-line detection system on curve road as guidance for drivers to stay center in road-lane they are currently on) that when processed by at least one processor causes a path generation system to perform operations comprising: determining a plurality of determined boundary points positioned along a boundary selected from the left-side boundary and the right-side boundary (Pg. 26 Section II.C. Par. 2 lines 1-2 and Fig. 3 teach detection points on the left and right lane boundaries); identifying a tangent for each of the plurality of proposed boundary points along the selected boundary, wherein each of the plurality of proposed boundary points is positioned between a different pair of adjacent determined boundary points of the plurality of determined boundary points (Abstract lines 4-5 and Fig. 3 teach detecting the tangent for each detection point on the road boundary, where the point is between two other detection boundary points), projecting a plurality of lines each being perpendicular to the corresponding tangent of each of the plurality of proposed boundary points until each of the perpendicular lines reaches other boundary (Pg. 26 Section III.C. Par. 2 lines 3-5 and Fig. 3 teach obtaining a normal (projecting a perpendicular line) to the tangent of each of the boundary points that extends to the other boundary); identifying a centre point on each perpendicular line; and generating the safe navigation path by connecting each centre point using one or more curve fitting methods, wherein the safe navigation path is used by the path generation system for navigating the vehicle with minimization of jerks (Abstract lines 7-10 and Fig. 3 teach getting a mid-point for the curve road at each line normal (perpendicular) to the tangent in order to detect and draw (connect each centre point) a virtual mid-line used as guidance for drivers (generates safe navigation path); and Pg. 24 Section I Par. 5 lines 1-9 teaches using B-spline algorithm combined with generalized method of Hough Transform (curve fitting methods) to model the arbitrary shape of the road and offer a vision based system of virtual mid-line)”, however Faizal does not explicitly teach “receiving a reference path and boundaries of a road from one or more map related applications that provide static maps generated using Light and Detection Ranging (LIDAR), wherein the boundaries include a left-side boundary and a right-side boundary, and wherein the reference path connects a source point and a destination point on the road and is confined between the left-side boundary and the right-side boundary, and wherein the reference path is obtained using one of Dijkstra’s method and A-star method upon receiving the source point and the destination point” and determining a plurality of determined boundary points “from a plurality of proposed boundary points” and “wherein the selected boundary is a continuous accumulation of the plurality of proposed boundary points”.
	From the same field of endeavor, Meuleau teaches “receiving a reference path and boundaries of a road from one or more map related applications, wherein the boundaries include a left-side boundary and a right-side boundary, and wherein reference path connects a source point and a destination point on the road and is confined between the left-side boundary and the right-side boundary (Par. [0026] lines 1-5 and 7-10 teaches the roadway is represented by a central track (reference path) that extends from a start position (source point) to a goal position (destination point) and the central track (reference path) positioned midway between a left edge line and a right edge line which can be positions on the road that define boundaries for the acceptable position of the vehicle, and Par. [0020] lines 5-7 teaches a navigation system that obtains mapping and route information either locally stored at the vehicle or accessed remotely (i.e. map related applications)), and wherein the reference path is obtained using one of Dijkstra’s method and A-star method upon receiving the source point and the destination point (Par. [0033] lines 10-12 teaches using )”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Faizal to incorporate the teachings of Meuleau to include in the non-transitory computer readable medium taught by Faizal receiving from one or more map related applications a reference path using Dijkstra’s algorithm from a start point to an end point and road boundaries between which the reference path is confined as taught by Meuleau.
	The motivation for doing so would be to determine and optimize a trajectory for the vehicle (Meuleau, Par. [0021] lines 4-5).
	However, the combination of Faizal and Meuleau above does not explicitly teach the map related applications “provide static maps generated using Light Detection and Ranging (LIDAR)”; and determining a plurality of determined boundary points “from a plurality of proposed boundary points” and “wherein the selected boundary is a continuous accumulation of the plurality of proposed boundary points”.
	From the same field of endeavor, Liu teaches the map related applications “provide static maps generated using Light Detection and Ranging (LIDAR) (Abstract, lines 8-10 teaches a highly detailed map database generated based on LIDAR high precision maps; and Pg. 2313 Section V Par. 1 lines 3-5 teaches the highly detailed maps representing the static traffic environment)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify 
	The motivation for doing so would be to provide a map that represents both the geometrical and topological information of the traffic environment and provides an efficient way for an intelligent vehicle to pass an intersection in a safe and reasonable way (Liu, Abstract lines 6-8 and 11-14).
	However, the combination of Faizal, Meuleau, and Liu above does not explicitly teach determining a plurality of determined boundary points “from a plurality of proposed boundary points” and “wherein the selected boundary is a continuous accumulation of the plurality of proposed boundary points”.
	From the same field of endeavor, Chojnacki teaches determining a plurality of determined boundary points “from a plurality of proposed boundary points” and “wherein the selected boundary is a continuous accumulation of the plurality of proposed boundary points (Col. 15 lines 40-45 and Col. 16 lines 19-24 and 52-67 teaches a shape point generation algorithm that evaluates a series of smoothed fused point data points (continuous accumulation of a plurality of proposed points) and successively evaluates the distance to an intermediate point to a line connecting two points to select proto-shape points (determines plurality of determined points from the proposed points based on a predetermined condition))”.

	The motivation for doing so would be to sufficiently approximate the road shape (Cojnacki, Col. 16 lines 61-62).
Regarding claim 14, the combination of Faizal, Meuleau, Liu, and Chojnacki teaches all the limitations of claim 1 above, and further teaches “selecting a first proposed boundary point and a second proposed boundary point among the plurality of proposed boundary points; identifying a reference line segment connecting the first proposed boundary point and the second proposed boundary point; identifying a line segment connecting the first proposed boundary point and a third proposed boundary point by selecting the third proposed boundary point among the plurality of proposed boundary points; and determining the third proposed boundary point as a determined boundary point of the line segment if an angle between the line segment and the reference line segment is greater than a pre-defined segment inclination threshold or if a distance between the first proposed boundary point and the third proposed boundary point is greater than a pre-defined segment length threshold (Chojnacki, Col. 15 lines 40-47 teaches a shape point generation algorithm evaluates 
Regarding claim 15, the combination of Faizal, Meuleau, Liu, and Chojnacki teaches all the limitations of claim 1 above, and further teaches “wherein an end of the reference path is used to indicate an end of the determining the plurality of determined boundary points on the selected boundary (Chojnacki, Col. 17 lines 36-40 and lines 52-53 teach all the fused data points along the road segment are evaluated until the fused data point that coincides with the node at the far end of the road segment (and end of reference path) is encountered, and all the fused data points for all the road segments are calculated)”.
Regarding claim 17, the combination of Faizal, Meuleau, Liu, and Chojnacki teaches all the limitations of claim 1 above, and further teaches “wherein identifying the tangent for each of the plurality of proposed boundary points along the selected boundary further comprises: identifying a plurality of line segments each connecting the different pair of adjacent determined boundary points of the plurality of determined boundary points; and projecting a plurality of lines each touching a different one of the plurality of proposed boundary points and being parallel to a corresponding one of the plurality of line segments (Chojnacki, Col. 24 lines 20-28 teaches approximating the tangent by determining a straight line between the proto-shape point and the proto-shape point prior thereto, and the tangent is shifted a distance (either input or derived by the road attributes) on a line normal to the tangent (generating a parallel line), and Col. 24 lines 51-55 teaches determining the curvature at a proto-shape point (i.e. identifying a tangent) includes taking into account the points that are before and after the proto-shape point)”.
Regarding claim 18, the combination of Faizal, Meuleau, Liu, and Chojnacki teaches all the limitations of claim 1 above, and further teaches “wherein the path generation system is implemented within the vehicle or remotely associated with the vehicle via a wireless communication network (Meuleau, Par. [0021] lines 1-2 teaches the vehicle includes a trajectory planning system)”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665